DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are rejected for the following reasons. 
Regarding claim 10, the phrase "etc." renders the claim indefinite because the claim includes elements not actually disclosed. Thus, the scope of the claim cannot reasonably be ascertained. 
Regarding claim 11, the limitation “wherein the metal catalysts catalysts comprise…” is indefinite. The second occurrence of the term “catalysts” appears to be a duplicative term and should be removed.  
Claim 13 recites the limitation “wherein, in solution phase, the mixture is obtained by reacting the mixture of starting compounds chemically through various chemical reaction process, followed by solvent evaporation and drying before subjecting the mixture to the pyrolysis,” which is indefinite because neither the claims nor the specification as originally filed, describe what the various chemical reaction process is. Thus, the process step(s) intended to be included or excluded by the claim limitation cannot reasonably be ascertained.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El-Kaderi et al. (US 2019/0119120).
Regarding claim 1, the reference El-Kaderi et al. discloses a method of synthesizing a doped carbonaceous material, comprising: mixing or functionalizing a carbon precursor material with at least one dopant to form a homogeneous/heterogeneous mixture (see paras. [0011]; [0077]; [0081]); and subjecting the mixture to pyrolysis in an inert atmosphere to obtain the doped carbonaceous material (see para. [0084]).
Regarding claim 2, the reference El-Kaderi et al. discloses the method, wherein the pyrolysis is performed with a first pyrolysis carried out at a first temperature for a first period of time, and a second pyrolysis carried out at a second temperature for a second period of time (see paras. [0086]; [0122]).
Regarding claim 3, the reference El-Kaderi et al. discloses the method, wherein the first temperature is in a range of about 180 oC to about 300 oC, the second temperature is in a range of higher than about 300 oC to about 1100 oC, the first period of time is less than about 1 hour, and the second period of time is about 1-2 hours, wherein the first and second temperatures and the first and second periods of time are variable based on a type of the doped carbonaceous material (see paras. [0086]; [0122]; [0157]).
Regarding claim 4, the reference El-Kaderi et al. discloses the method, wherein the pyrolysis is performed in a tube furnace equipped with a precision programmable temperature controller device and an inert atmosphere inside the furnace created by passing inert gases such as N2 or Ar (see paras. [0084]; [0141).
Regarding claim 7, the reference El-Kaderi et al. discloses the method, wherein the at least one dopant comprises heteroatoms containing molecules (see paras. [0077]; [0078]).
Regarding claim 8, the reference El-Kaderi et al. discloses the method, wherein the heteroatoms containing molecules comprise at least one of N-containing precursor (see para. [0077]; [0078]).
Regarding claim 12, the reference El-Kaderi et al. discloses the method, wherein the carbon precursor material and the at least one dopant are mixed in a solid phase (see paras. [0077]; [0081]).
Regarding claim 14, the reference El-Kaderi et al. discloses a doped carbonaceous material (see para. [0084]). As not structural distinction is seen between the instantly claimed doped carbonaceous material and that of the doped carbonaceous material disclosed in the reference El-Kaderi et al., the doped carbonaceous material of El-Kaderi et al. is considered to meet the claim. Claim 14 is in a product-by-process format and determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 1, 2, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurungot et al. (US 2016/0211529).
Regarding claim 1, the reference Kurungot et al. discloses a method of synthesizing a doped carbonaceous material, comprising: mixing or functionalizing a carbon precursor material with at least one dopant to form homogeneous/heterogeneous mixture (see paras. [0016];[0019]); and subjecting the mixture to pyrolysis in an inert atmosphere to obtain the doped carbonaceous material (see paras. [0022]-[0023]).
Regarding claim 2, the reference Kurungot et al. discloses the method, wherein the pyrolysis is performed with a first pyrolysis carried out at a first temperature for a first period of time, and a second pyrolysis carried out at a second temperature for a second period of time (see paras. [0030]; [0032]).
Regarding claim 12, he reference Kurungot et al. discloses the method, wherein the carbon precursor material and the at least one dopant are mixed in a solid phase, or in a solution phase (see paras. [0019]; [0020]).
Regarding claim 13, he reference Kurungot et al. discloses the method, wherein, in solution phase, the mixture is obtained by reacting the mixture of starting compounds chemically through various chemical reaction process, followed by solvent evaporation and drying before subjecting the mixture to the pyrolysis (see paras. [0020]; [0030]; [0032]; [0062]-[0068]).
Regarding claim 14, the reference Kurungot et al. discloses a doped carbonaceous material (see para. [0049]). As not structural distinction is seen between the instantly claimed doped carbonaceous material and that of the doped carbonaceous material disclosed in the reference Kurungot et al., the doped carbonaceous material of Kurungot et al. is considered to meet the claim.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2012/0165184).
Regarding claim 14, the reference Lim et al. discloses a doped carbonaceous material (see paras. [0022]; [0041]; Figs. 9, 14).  As not structural distinction is seen between the instantly claimed doped carbonaceous material and that of the doped carbonaceous material disclosed in the reference Lim et al., the doped carbonaceous material of Lim et al. is considered to meet the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, and 9 is rejected under 35 U.S.C. 103 as being unpatentable over El-Kaderi et al. (US 2019/0119120).
Regarding claims 5 and 6, the reference El-Kaderi et al. does not specifically disclose wherein the carbon precursor material comprises a renewable natural and synthetic polymer. However, absent any unexpected result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide any suitable carbon precursor, including any suitable renewable natural and synthetic polymer as claimed by applicant, as a carbon source for making the doped carbonaceous material because, as evidenced by the reference El-Kaderi, the art recognizes that the a common approach for making nitrogen doped carbonaceous material is through carbonization of a carbon source precursor such as an organic polymer or a biomass derived organic compound in the presence of a nitrogen source precursor (see para. [0009]). 
Regarding claim 9, the claim depended upon claim 8 such that the reasoning applied to claim 8 above is applied herein for the dependent portion of the claim. The reference El-Kaderi et al. discloses that the N-containing precursor can be any hetrocyclic aromatic compound having a sufficient amount of nitrogen content (see para. [0078]). The reference El-Kader et al., however, does not specifically disclose wherein the N-containing precursor comprises the compounds listed in claim 9. However, absent any unexpected result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide any suitable N-containing precursor, including the N-containing precursors as claimed by applicant, as a suitable source of N-containing precursor for making the doped carbonaceous material because, as evidenced by the reference El-Kaderi (see para. [0009], the art recognizes that a common approach for making nitrogen doped carbonaceous material is through carbonization of organic compounds in the presence of N-containing organic precursor compounds.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over El-Kaderi et al. as applied to claim 7 above, and further in view of Prasad et al. (US 2018/0126368).
Regarding claims 10 and 11, the reference El-Kaderi et al. does not specifically disclose wherein the at least one dopant comprises metal oxides/sulfides, metal catalysts, metal complexes, metal salts, or their combination. The reference Prasad et al. teaches a process for the production of a graphene sheet (i.e., a carbonaceous material) with tunable functionalities from seaweed promoted by deep eutectic solvents (see Abstract). The reference Prasad et al. teaches the process provides of the production of Fe3O4 /Fe, Sn/SnO or Zn/ZnO doped graphene nanosheet (i.e., doped carbonaceous material) (see Examples 5-11). The reference Prasad et al. teaches the process involves mixing a carbon precursor material with at least one dopant to form a homogeneous/heterogeneous mixture (see para. [0025]); and subjecting the mixture to pyrolysis in an inert atmosphere to obtain the doped graphene nanosheet (i.e., doped carbonaceous material) (see paras. [0001]; [0026]). The reference Prasad et al. teaches that the doped carbonaceous material may suitably be utilized as a catalyst in oxygen reduction reaction (see para. [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of El-Kaderi et al. and Prasad et al., and provided any suitable metal containing compounds, including one or more metals oxides/sulfides, metal catalysts, metal complexes, or metal salts as claimed by applicant, as dopants in the process of El-Kaderi et al. to produce a functionalized, doped carbonaceous material suitable for use as a catalyst, since the reference Prasad et al. teaches that the carbonaceous material may can be doped with metal and metal oxides by incorporating various metal containing precursors along with the carbon source precursor during the pyrolysis step (see paras. [0038]-[0039]; [0050]-[0052]; [0081]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774